Judgment, Supreme Court, New York County (Walter Schackman, J.), entered September 23, 1996, which, inter alia, denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination decertifying petitioner and terminating her employment as a probationary police officer and dismissed the petition, unanimously affirmed, without costs.
Petitioner was not entitled to a hearing. Petitioner made no *259showing that termination of her probationary status was for any constitutionally impermissible purpose or was in violation of law (see, Matter of York v McGuire, 63 NY2d 760). Respondents’ determination to decertify and terminate petitioner was neither arbitrary and capricious nor made in bad faith in light of petitioner’s repeated failure to disclose on various police application forms material facts that occurred in her adolescence (Civil Service Law § 50 [4]; Matter of Roman v Brown, 202 AD2d 321, lv denied 83 NY2d 760; Matter of Stewart v Civil Serv. Commn., 84 AD2d 491; Matter of Shraeder v Kern, 287 NY 13). Concur—Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.